The court, having refused to direct a verdict for the defendant, set aside one which the jury returned in favor of the plaintiff. There was nothing irregular or improper in this. Cook v. Morris, 66 Conn. 196,211, 33 A. 994.
It was the court's duty to set aside the verdict if its manifest injustice was so plain and palpable as to justify the suspicion that the jury or some of its members were influenced by prejudice, corruption or partiality. *Page 20 Fell v. Hancock Mutual Life Ins. Co., 76 Conn. 494,496, 57 A. 175; Burr v. Harty, 75 Conn. 127, 129,52 A. 724. And this is true even if the evidence was conflicting, and there was direct evidence in favor of the plaintiff, who prevailed with the jury. Bradbury v.South Norwalk, 80 Conn. 298, 300, 68 A. 321; Cook v.Morris, 66 Conn. 196, 211, 33 A. 994; Kinne v. Kinne,9 Conn. 102, 106. Clearly the action of a jury may be as unreasonable, and as suggestive of being produced by improper influences, in passing upon the credibility of witnesses and in the weighing of conflicting testimony, as in any other respect. It is one of the duties of a judge, in the due performance of his part in jury trials, to see to it that such influences, apparently operating upon the jury, do not prevail, and manifest injustice thereby be done.
The trial judge, in setting aside the verdict, was acting in the exercise of a legal discretion, and his action is not to be disturbed by us unless it clearly appears that the discretion was abused; and in passing upon the question of abuse great weight should be given to his opinion, and every presumption made in favor of its correctness. Cables v. Bristol Water Co., 86 Conn. 223,224, 84 A. 928; Loomis v. Perkins, 70 Conn. 444, 446,39 A. 797.
In this case there is no need of invoking the last-named principle to justify us in sustaining the action taken by the trial judge. An examination of the evidence clearly discloses that he would have failed in his duty had he permitted judgment to be entered upon the verdict. In the vital matter of the manner in which the plaintiff's injuries were received, his case rested solely upon his own testimony, uncorroborated in any way, save in a remote particular of little importance and tending to establish nothing more than the probability that an accident such as it was claimed had *Page 21 
happened might happen. Against his story as told to the jury, it appeared that in a former trial he had given under oath an account of the affair radically different from it, and so utterly irreconcilable with it that a comparison of the two indicated clearly the presence of perjury in one or both of them, that evidence of eyewitnesses, apparently disinterested, contradicted him, and that the laws of mechanics, as testified to and uncontradicted, tended to prove his story impossible. Under such circumstances it could not have reasonably been found that the plaintiff was hurt in the manner he claimed. The injustice of the verdict was so manifest that it was apparent that it was dictated by some improper influence, very likely sympathy for the plaintiff on account of his serious injuries, and not by a weighing of the evidence.
   There is no error.
In this opinion the other judges concurred.